Exhibit 10.2
 
CARDTRONICS, INC.


FINANCIAL CODE OF ETHICS
AMENDED AND RESTATED BY THE AUDIT COMMITTEE ON JANUARY 21, 2011
 
This Financial Code of Ethics (this “Financial Code”) of Cardtronics, Inc. (the
“Company”) contains the ethical principles by which the Company’s Chief
Executive Officer, Chief Financial Officer, Chief Accounting Officer, Executive
Vice President (“EVP”) – Audit and Risk Management, Senior Vice President and
Treasurer, General Counsel, and other senior financial officers, including the
Corporate Controller, Director of Reporting, and Finance Directors of the
Company’s subsidiaries (collectively the “Senior Officers”) are expected to
conduct themselves when carrying out their duties and responsibilities. Senior
Officers must also comply with the Company’s other ethics policies, including
the Company’s Code of Business Conduct and Ethics.
 
I.
Ethical Principles

 
In carrying out his or her duties to and responsibilities for the Company, each
Senior Officer should:


 
·
act ethically with honesty and integrity, including the ethical handling of
actual or apparent conflicts of interest between personal and professional
relationships;

 
 
·
provide full, fair, accurate, timely and understandable disclosure in reports
and documents that the Company files with, or submits to, the Securities and
Exchange Commission (“SEC”) and in other public communications made by the
Company;

 
 
·
comply with applicable laws, rules and regulations of national, state,
provincial and local governments and private and public regulatory agencies
(including The NASDAQ Stock Market LLC) having jurisdiction over the Company;

 
 
·
act in good faith, responsibly, with due care, competence and diligence, without
misrepresenting material facts or allowing his or her independent judgment on
behalf of the Company to be subordinated to other interests;

 
 
·
uphold his or her fiduciary duty to the Company and its stockholders in all
transactions and avoid self-dealings;

 
 
·
promote honest and ethical behavior by others in the work environment;

 
 
·
respect the confidentiality of information acquired in the course of his or her
work except when authorized or otherwise legally obligated to disclose such
information. Such confidential information must not be used for the personal
advantage of any Senior Officer or parties related to the Senior Officer;

 
 
·
responsibly use and maintain all assets and resources employed or entrusted to
the Senior Officer;

 
 
·
promptly report violations of this Financial Code to the Company’s Chief
Executive Officer, Chief Financial Officer or the EVP of Audit and Risk
Management, or, if potential conflicts exist, to the Chairperson of the Audit
Committee (“Audit Committee”) of the Company’s Board of Directors (the “Board”);
and

 
 
·
accept accountability for adherence to this Financial Code.

 
 
 

--------------------------------------------------------------------------------

 
 
II.
Waivers

 
Consents obtained pursuant to this Financial Code, or waivers of any provision
of this Financial Code, shall be made only by the Company’s Board, or a
committee thereof. Persons seeking a waiver should be prepared to disclose all
pertinent facts and circumstances, respond to inquiries for additional
information, explain why the waiver is necessary, appropriate, or in the best
interest of the Company, and be willing to comply with any procedures that may
be required to protect the Company in connection with a waiver. If a waiver of
this Financial Code is granted for any Senior Officer, appropriate disclosure
will be made promptly in accordance with the rules and regulations of the SEC
and the listing requirements of The NASDAQ Stock Market LLC.
 
III.
Compliance Procedures

 
Enforcement of sound ethical standards is the responsibility of every officer
and employee of the Company. Violations and reasonable suspicions of violations
of this Financial Code should be reported promptly to the Company’s Chief
Executive Officer,  Chief Financial Officer, or the EVP of Audit and Risk
Management or, if potential conflicts exist, to the Chairperson of the Audit
Committee. Concerns regarding violations and reasonable suspicions of violations
of this Financial Code may also be reported through the Company’s anonymous
whistleblower hotline. Please see the Company’s Whistleblower Policy for
Accounting and Compliance Matters for more information.  The reporting person
should make full disclosure of all pertinent facts and circumstances that the
reporting person believes creates a possible violation of this Financial Code.
The Company does not permit retaliation of any kind for good faith reports of
legal or ethical violations. Persons that knowingly make a report that is false
or willfully disregard its truth or accuracy, or engage in any other bad faith
use of the reporting system, are in violation of the Company’s Code of Business
Conduct and Ethics.


Each director and Senior Officer of the Company shall be provided with a copy of
this Financial Code. This Financial Code may also be provided to any other
employee as any Senior Officer deems appropriate. Each Senior Officer shall sign
a written affirmation acknowledging that he or she has received, read and
understood this Financial Code. The affirmation may be separate from or included
within another affirmation or acknowledgment relating to codes of conduct and
ethics, employee manuals, handbooks, or other materials supplied to Senior
Officers. Any Senior Officer, director, executive officer or employee to whom
this Financial Code has been provided may be required, from time to time, to
sign a written affirmation stating that the person (1) has received and read
this Financial Code and understands its contents, (2) has not violated this
Financial Code and (3) has no knowledge of any violation of this Financial Code
that has not been communicated previously to the Company’s Chief Executive
Officer, Chief Financial Officer, or the EVP of Audit and Risk Management or, if
potential conflicts exist, to the Chairperson of the Audit Committee.
 
 
2 of 3

--------------------------------------------------------------------------------

 
 
IV.
Violations

 
Each person is accountable for his or her compliance with this Financial Code.
Violations of this Financial Code may result in disciplinary action against the
violator, including dismissal from employment when deemed appropriate. Each case
will be judged by the Company’s Chief Executive Officer, Chief Financial
Officer, or EVP of Audit and Risk Management or, if potential conflicts exist,
to the Audit Committee on its own merits considering the duties of the person
and the significance of the circumstances involved.
 
V.
Amendment

 
Any amendment to this Financial Code shall be made only by the Company’s Board
or an appropriate committee thereof. If an amendment to this Financial Code is
made, appropriate disclosure will be made promptly in accordance with the rules
and regulations of the SEC and the listing requirements of The NASDAQ Stock
Market LLC.
 
VI.
Posting Requirement

 
The Company shall post this Financial Code on the Company’s website as required
by applicable rules and regulations.  In addition, the Company shall disclose in
its Annual Report on Form 10-K or in the proxy statement for its annual meeting
of stockholders (as applicable) that a copy of this Financial Code is available
on the Company’s website and in print to any stockholder who requests a copy.


* * *


It is the intent of Cardtronics, Inc. that this Financial Code of Ethics be its
written code of ethics under Section 406 of the Sarbanes-Oxley Act of 2002,
complying with the standards set forth in Item 406 of Regulation S-K promulgated
by the Securities and Exchange Commission.

3 of 3